DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 6/9/22.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2019/0018874) and further in view of Siebel et al. (US 2017/0006135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2019/0018874) and further in view of Siebel et al. (US 2017/0006135).

With respect to claim 3, Eberlein teaches the system for object materialization and replication policies, the system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
identify a plurality of data objects in a plurality of tables in a source database by applying a data object replication policy to a superset of the plurality of data objects in the plurality of tables in the source database (Eberlein, pa 0022, The system 100 may have a full set of tables in the shared storage 120 and various sub-sets of those tables (t1 through t,,) in each tenant storage 120 materialized in response to specific usage of the system 100 by customers ( e.g., in connection with application execution)), 
output the plurality of data objects to a plurality of tables in a target database in response to an input of the plurality of data objects from the plurality of tables in the source database (Eberlein, pa 0030, During the "copy-on-access" mode, as an application server accesses a sub-set of the first version of entities, the sub-set is migrated from the shared storage data store to the local tenant storage data store.);
construct, by a materializer which reads data objects from tables in the target database after the data objects were input from the source database (Eberlein, pa 0040, during an upgrade materialized objects may be adjusted (e.g., both the structure and content might be adjusted)), an application object based on applying an application object materialization policy (Eberlein, pa 0043, That is, a new version of the shared container is provided as the upgrade tool executes for each tenant. Note that during an upgrade: (1) the system 600 may use the first version 610 during the data migration procedure, (2) table structures may be adjusted of materialized tables, & pa 0044-0046, The adjustment of a materialized object might be associated with, for example, a "drop/create" for all objects without persistency (e.g., procedures and views). According to some embodiments, the adjustment of a database table might be associated with: (0045] an adjustment of the structure to the target definition, (0046] a deployment of new data/update of formerly deployed data & pa 0048, Note that during an upgrade, tables may be adjusted to a new structure. For example, a prior structure having a "First Name" field and a "Last Name" field might be adjusted to a single "First and Last Name" field.).
Eberlein doesn't expressly discuss a data model representing relationships between the plurality of tables in the source database and output the application object, in response to receiving an application object request from an application associated with the target database.
Siebel teaches construct, by a materializer which reads data objects from tables in the target database after the data objects were input from the source database, an application object based on applying an application object materialization policy, which specifies user-configured links between the plurality of tables and data objects in the source database, to the inputted data objects in the tables in the target database (Siebel, pa 0182, In one embodiment, the type metadata component 404 may store and or manage entity definitions ( e.g., for customer, organization, meter, or other entities) used in an application and their function and relationship to other types. Types may define meta models and may be virtual building blocks used by developers to create new types, extend existing types, or write business logic on a type to dictate how data in the type will function when called. & pa 0190-0191, the data abstraction layer provides a type-relational mapping layer that allows developers to describe how types map to relational or NoSQL data stores without writing code.  See pa 0190.  Additionally, a type or item of a type represents a table in a relational database or a column family in a NoSQL data store. Each type instance may correspond to a row in a table or column family); and 
output the application object, in response to receiving an application object request from an application associated with the target database (Siebel, pa 0183, Developers may then work directly with the types defined in the type layer to read and write data, to perform business logic using functions, and to enforce data validation for required fields and data formats.).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Eberlein with the teachings of Siebel because it enables data to be analyzed, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise (Siebel, pa 0086).

With respect to claim 4, Eberlein in view of Siebel teaches the system of claim 3, wherein applying the data object replication policy comprises at least one of transforming a format of, filtering, masking, and modifying the superset of the plurality of data objects in the plurality of tables in the source data for use by the target database (Eberlein, pa 0044-0047, The adjustment of a materialized object might be associated with, for example, a "drop/create" for all objects without persistency (e.g., procedures and views). According to some embodiments, the adjustment of a database table might be associated with: (0045] an adjustment of the structure to the target definition, (0046] a deployment of new data/update of formerly deployed data, and (0047] migration of content in the table to match the new application version.).  
With respect to claim 5, Eberlein in view of Siebel teaches the system of claim 3, wherein a scope of the data object replication policy comprises at least one of an instance, a database schema, a table, a column, and a row associated with the superset of the plurality of data objects in the plurality of tables in the source data (Eberlein, pa 0022, The system 100 may have a full set of tables in the shared storage 120 and various sub-sets of those tables (t1 through t,,) in each tenant storage 120 materialized in response to specific usage of the system 100 by customers ( e.g., in connection with application execution)).
With respect to claim 6, Eberlein in view of Siebel teaches the system of claim 3, wherein inputting the plurality of data objects from the plurality of tables in the source database comprises a plurality of threads inputting the plurality of data objects in parallel, and outputting the plurality of data objects to the plurality of tables in the target database comprises the plurality of threads outputting the plurality of data objects in parallel (Siebel, pa 0235, A Map reduce processing job splits a large data set into independent chunks and organizes them into key-value pairs for parallel processing. This parallel processing improves the speed and reliability of the cluster, returning solutions more quickly and with greater reliability.).  
With respect to claim 7, Eberlein in view of Siebel teaches the system of claim 3, wherein the application object materialization policy comprises relationships between the plurality of tables in the source database, the relationships being based on at least one of a deconstruction of an application object that is associated with an application associated with the source database into data objects normalized in the plurality of tables in the source database, and a link between a first data object in a first table, of the plurality of data objects in the plurality of tables in the source database, and a second data object in a second table of the plurality of data objects in the plurality of tables in the source database (Siebel, pa 0142, types may depend on and include each other to implement a full type system that abstract details above the abstraction layer but also abstracts details between types.). 

With respect to claim 8, Eberlein in view of Siebel teaches the system of claim 3, wherein creating the application object is further based on at least one of dimension data that enriches the application object and an aggregation of data from children objects of the application object (Siebel, pa 0196, The type metadata component 404 allows for extensibility of the abstraction layer and/or types in the abstraction layer. In one embodiment, types can inherit from other types. Inheritance describes how a derived (child) type inherits the characteristics of its parent. In one embodiment a developer may use the ' mixes' keyword to denote the type or types the child class inherits from. In the interface definition of a child type, a developer can override functions that have been defined in the parent class and add attributes that are not defined in the parent type.).  
With respect to claim 9, Eberlein in view of Siebel teaches the system of claim 3, wherein at least one of the data object replication policy and the application object materialization policy is at least one of created, audited, and evaluated by a policy engine (Eberlein, pa 0023, Note that a tenant-based deployment might include a substantial number of entities (e.g., tables, objects, etc.) some of which might never be used by a particular customer. According to some embodiments, a system might only "materialize" tables that are actually used (and not all tables). This is, some embodiments might utilize a "minimal deployment" via a "materialization on use" strategy such that a deployment footprint may match the customer's use (and not the entire delivery).).
With respect to claims 10-16, the limitations are essentially the same as claims 3-9, in the form of a computer program product, and are rejected for the same reasons.

With respect to claims 17-22, the limitations are essentially the same as claims 3-9, in the form of a method, and are rejected for the same reasons.

Response to Arguments
35 U.S.C. 103 rejection
	Applicant argues that Siebel does not disclose user-configured links between tables and data objects.  The Examiner respectfully disagrees.  Siebel teaches that the data abstraction layer provides a type-relational mapping layer that allows developers to describe how types map to relational or NoSQL data stores without writing code.  See pa 0190.  Additionally, a type or item of a type represents a table in a relational database or a column family in a NoSQL data store. Each type instance may correspond to a row in a table or column family.  See pa 0191.  Therefore, developers describe how tables or column families map to one another.  These mappings provide user-configured links since developers define them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169